Citation Nr: 1542457	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  13-08 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), mental condition and sleep condition.

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD and depressive disorder, to include as secondary to service-connected left shoulder rhomboid muscle damage, left shoulder scar, upper left extremity nerve damage and degenerative joint disease of the left acromioclavicular joint.

3.  Entitlement to service connection for degenerative joint disease of the right knee.

4.  Entitlement to service connection for degenerative joint disease of the left knee.

5.  Entitlement to service connection degenerative disc disease and degenerative joint disease of the lumbar spine.

6.  Entitlement to a rating in excess of 20 percent for rhomboid muscle damage, left shoulder area.
7.  Entitlement to a rating in excess of 10 percent for degenerative joint disease, left acromioclavicular joint.

8.  Entitlement to a rating in excess of 10 percent for scar, left shoulder.

9.  Entitlement to an initial rating in excess of 10 percent for nerve damage left upper extremity.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a July 2014 rating decision from the RO in New Orleans, Louisiana.

In pertinent part, the March 2010 rating decision granted service connection for left shoulder rhomboid muscle damage and rating degenerative joint disease of the left acromioclavicular joint, assigning 20 and 10 percent ratings, respectively.  That decision also service-connected a left shoulder scar, assigning a 10 percent rating, and left upper extremity nerve damage, assigning a noncompensable rating.  The effective date for each disability was July 31, 2009.  

Thereafter, jurisdiction was transferred to the RO in St. Paul, Minnesota.  In a February 2013 rating decision, the RO increased the rating for nerve damage of the left upper extremity to 10 percent.  The rating decision also granted an effective date of January 31, 2008 for the grant of service connection for left upper extremity nerve damage, left shoulder rhomboid muscle damage, degenerative joint disease of the left acromioclavicular joint and left shoulder scar.

The Board notes that prior to the March 2010 rating decision, service connection had been in effect for degenerative joint disease of the left acromioclavicular joint; chronic muscle sprain; scar, rated at 20 percent disabling.  However, the March 2010 rating granted service connection for each diagnosed disability of the left shoulder.  Thus, the 20 percent rating for degenerative joint disease of the left acromioclavicular joint; chronic muscle sprain; scar was discontinued, effective January 31, 2008.

Subsequently, jurisdiction was transferred to the RO in New Orleans, Louisiana.  In the July 2014 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for PTSD.  The rating decision also denied service connection for a mental condition, left and right knee disabilities, and a lumbar spine disability.

The United States Court of Appeals for Veterans Claims has held that claims of service connection for one psychiatric disorder encompass claims of service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  Accordingly, the Board has characterized the claims of service connection for PTSD, a mental condition and a sleep disorder as shown on the title page.

The issue of entitlement to an effective date prior to January 31, 2008 for the grant of a left shoulder scar based on clear and unmistakable error(CUE) has been raised by the record in the Veteran's September 2010 notice of disagreement (NOD), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The Board notes that in general, when a notice of disagreement is received on an issue and no statement of the case follows, the appropriate recourse is to remand the matter for development per Manlincon v. West, 12 Vet. App. 238, 240-41  (1999).  Here, however, the Veteran has made clear that he is not claiming an earlier effective date on any basis other than CUE, and as that component of the claim remains entirely unadjudicated, the Board finds referral to be the most logical approach.  

The issues of entitlement to service connection for a psychiatric disorder and a left knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a June 2010 rating decision, the RO denied service connection for a psychiatric disorder, claimed as PTSD.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.

2.  Evidence received since the June 2010 rating decision is neither cumulative nor redundant of the evidence of record at the time of the June 2010 denial and relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder.

3.  The weight of the evidence is against a finding that the Veteran's right knee disability had its onset during military service or is otherwise related to such service.

4.  The weight of the evidence is against a finding that the Veteran's lumbar spine disability had its onset during military service or is otherwise related to such service.

5.  The left rhomboid muscle disability has been manifested by symptoms which are moderate to moderately severe in nature.

6.  The Veteran's left acromioclavicular disability has been manifested by limitation of motion of the arm at shoulder level; the evidence fails to show nonunion with loose movement or infrequent episodes of recurrent dislocation at scapulohumeral joint or guarding of movement at shoulder level. 

7.  The Veteran has one left shoulder scar that is painful.

8.  The Veteran's nerve damage of the left upper extremity has been manifested by moderate incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The June 2010 rating decision denying service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014).

2.  The evidence received subsequent to the June 2010 rating decision is new and material and the claim of entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for a rating in excess of 20 percent for rhomboid muscle damage, left shoulder, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.73, Diagnostic Code 5302 (2015).

6.  The criteria for a 20 percent rating for degenerative joint disease of the left acromioclavicular joint have been met as of December 5, 2014.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5201, (2015).

7.  The criteria for a rating in excess of 10 percent rating for a left shoulder scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2015).

8.  The criteria for an initial 20 percent rating for nerve damage, left upper extremity, have been met as of December 5, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.124a, Diagnostic Code 8519 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Veteran received notification prior to the unfavorable agency decisions in letters dated in August 2009, February 2010, and March 2014.  Specifically, he was apprised of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with the claims file.  Post-service VA and private treatment records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Additionally, the Veteran was afforded VA examinations in February 2010, May 2014, and December 2014.  These examinations are adequate for the purposes of the instant matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disabilities.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Petition to Reopen

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold has been met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened.

Regardless of whether the RO has reopened the claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Factual Background and Analysis

In a June 2010 rating decision, the RO denied service connection for PTSD.  The evidence of record at the time of the rating decision consisted of service treatment records (STRs), military personnel records, VA medical records from May 2007 to June 2010, and a statement from the Veteran.  The claim was denied because there was no confirmed diagnosis of PTSD, as well as no treatment in service, and no other post-service psychiatric symptoms had been linked to active service.

The Veteran was notified of this decision and of his procedural rights by a letter dated in July 2010.  He did not appeal the decision and no new and material evidence was received within a year of its issuance.  Thus, the June 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

The evidence received since the June 2010 rating decision includes a May 2014 VA examination report indicating that the Veteran does not have a mental disability and a July 2015 private examination report demonstrating a diagnosis of unspecified depressive disorder.  The July 2015 private examination report indicated that the appellant's depressive disorder began in service and had been aggravated by his service-connected left shoulder disabilities.  

The evidence noted above is new, as it was not part of the record at the time of the June 2010 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim.  In this regard, while the VA examination report was negative of a diagnosis of a psychiatric disorder, the private examination report provided a diagnosis of depressive disorder and an opinion indicating that the condition was due to the appellant's service-connected disabilities.  Therefore, the evidence is new and material, and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim of service connection for a psychiatric disorder is addressed further in the remand.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that his right knee and lumbar spine disabilities are due to military service.

Service treatment records are negative for treatment or diagnosis of a right knee or lumbar spine disability.  The Veteran had a number of physical examinations during military service, which indicated a normal spine and lower extremities.  While he did report recurrent back pain in medical histories dated in October 1974 and March 1975, objective examination on those occasions was normal.  Moreover, in the November 1976 separation examination report, the clinical evaluation was normal.  In the accompanying report of medical history, he denied recurrent back pain and trick or locked knees.  

Post-service, VA treatment records dated in May 2007 noted complaints of right knee pain and reflect a diagnosis of degenerative joint disease of the right knee.  

The Veteran was afforded a VA examination in May 2014.  The examiner noted a diagnosis of degenerative joint disease of the right knee from a 2007 injury and age related degenerative joint disease and degenerative disc of the lumbar spine.  Following examination of the Veteran, the examiner determined that the right knee and lumbar spine disabilities were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that there were minimal, if any, problems during miliary service.  Post-military service records showed no visits for either right knee or lumbar spine disabilities until decades after service.  With regard to the right knee, the examiner noted that that the Veteran was first seen in 2007, 30 years post-discharge from service with a history of 8 months post-injury.  Regarding the appellant's lumbar disability, the examiner indicated that the x-ray showed age related trauma to the spine, not post-trauma changes. 

Analysis

While the record demonstrates that the Veteran currently suffers from a lumbar spine disability and right knee disability, the weight of the evidence is against a link between the current disabilities and disease or injury during military service.  In this regard, service treatment records are negative for treatment for right knee or lumbar spine disabilities.  While he did report recurrent back pain on a few occasions, the absence of treatment, the showing of consistently normal findings on objective in-service examinations, including at separation, and the absence of complaints at the time of separation all strongly suggest that any in-service back complaints were acute and transitory and resolved without residual prior to separation.  Additionally, the May 2014 VA examiner determined that the appellant's current right knee and lumbar spine disabilities were not related to military service.  In so finding, he noted that the lumbar spine disability was related to age and not post- trauma changes.  Further, the appellant was first seen for right knee pain in 2007, 30 years after military service following an injury.  In this regard, the Board notes that a significant lapse in time between service and post-service medical treatment may be considered, among other factors, as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

It is also significant here that the Veteran, at his May 2014 examination, denied any in-service injury to his knees.  That report also noted a post-service injury to his right knee and low back in 2003.  It is observed that all post-service treatment was received after such post-service injury, nor has the Veteran contended to have sought treatment or to have experienced continuous symptoms prior to that time.  

It is recognized that degenerative joint disease is a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be warranted solely on the basis of continuity of symptomatology.  However, as noted above, neither the Veteran nor the documented evidence of record has indicated a continuity of symptomatology regarding the right knee or the lumbar spine.  As such, an award of service connection on the basis of continuity of symptoms is not warranted.  Additionally, presumptive service connection based on the finding of a chronic disease is not warranted because the evidence of record does not show that the Veteran's lumbar spine or right knee disability manifested to a compensable degree within one year after his discharge from service in February 1977.  38 C.F.R. §§ 3.307(a) and 3.309(a).  

The Board acknowledges the claimant's report that his lumbar spine and right knee disabilities are related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that in this case, the determination of the origin of the current lumbar spine and right knee conditions is a medical question not subject to lay expertise.  The conditions involve a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed conditions is a medical question requiring medical training, expertise and experience.  

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's lumbar spine and right knee disabilities.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service for a lumbar spine and right knee disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

III.  Increased Rating

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim of service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be portray[ed] (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 206.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rhomboid Muscle Damage, Left Shoulder

The Veteran's left shoulder rhomboid muscle damage has been assigned a 20 percent rating under Diagnostic Code 5302 for muscle injury of the arm involving Muscle Group II.

Under Diagnostic Code 5302, a 20 percent rating applies for moderate disability of either the dominant or non-dominant side or for moderately severe disability of the non-dominant side.  A 30 percent rating applies for moderately severe disability of the dominant side or for severe disability of the non-dominant side.  A 40 percent rating applies for severe disability of the dominant side.  40 percent is the highest scheduler rating for this disability.  38 C.F.R. § 4.73, Diagnostic Code 5302.

The severity of a muscle disability is evaluated pursuant to 38 C.F.R. § 4.56 according to the type of injury, history and complaint, and objective findings. 

A slight muscle disability is characterized by a simple wound of muscle without debridement or infection.  The history is over a superficial wound in service with brief treatment and return to duty.  Healing was with good functional results.  There are no cardinal signs and symptoms of muscle disability.  Cardinal signs of muscle disability consist of loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56.

A moderate muscle disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  The history shows a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings consisted of entrance and exit scars, small or liner, indicating a short track of the missile through muscle tissue.  There is some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue as compared to the sound side.  Id.  

A moderately severe disability of the muscles in characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile with debridement, prolonged infection, or sloughing of soft parts and intramuscular scarring.  The history shows hospitalization for a prolonged period for treatment of the wound.  There is a record of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, inability to keep up with work requirements.  Objective findings include entrance and exit scars indicating the track of the missile through one or more muscle groups.  There are indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles as compared with the sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  Id.  

A severe disability of the muscles consists of a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  There is a history showing hospitalization for a prolonged period for treatment of the wound.  There is a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries and, if present, evidence of inability to keep up with work requirements.  Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track. Palpation shows loss of deep fascia of muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d).

In applying these ratings, a through and through injury with muscle damage shall be evaluated as no less than a moderate muscle injury to the group of muscles damaged.  38 C.F.R. § 4.56(b).  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).

Factual Background

The Veteran was afforded a VA examination in February 2010.  There was no history of neoplasm, wounds involving the muscle, or intermuscular scarring.  It was noted that muscle function was normal in terms of comfort, endurance and strength sufficient to perform activities of daily living.  Although there was a scar and peripheral nerve damage, there was no residual tendon or bone damage, finding of muscle herniation or loss of deep fascia or muscle substance.  It was noted that the left upper extremity had decreased range of motion and pain with certain movements.  The examiner diagnosed rhomboid muscle damage.  He reported that the condition affected the appellant's usual daily activities, which was severe with chores, mild with shopping, moderate with exercise severe with sports and moderate with recreational activities.  

In a February 2010 VA neurology examination report, it was noted that the appellant reported severe pain in the shoulder with difficulty elevating and moving the shoulder in any direction and tenderness of the trapezius.  He stated that he was unable to use the left arm.  On examination there was a bulge at the upper shoulder, mainly of the trapezius muscle.  There was also swelling of supraspinatus muscle, and to a certain extent, the infraspinatus muscle.  The examiner noted that it was difficult to check the muscle strength as any type of shoulder movement brought on severe pain.  The examiner diagnosed crane hook injury caused left shoulder muscle rupture and hematoma with severe residual pain of the left shoulder.  He noted that the appellant's daily activities were restricted in all aspects because of severe pain and restricted shoulder movement.  

The Veteran was afforded an additional VA examination in December 2014.  The examiner described a non-penetrating muscle injury to the left shoulder.  It was noted that the Veteran was right-hand dominant.  The appellant had a scar associated with the muscle injury, but did not have any known fascial defects or evidence of fascial defects associated with any muscle injury.  It was reported that the muscle injury affected muscle substance or function, which was described as being swollen, firm and tender at the superior/posterior aspect of the left shoulder as a result of the injury.  Associated symptoms included consistent loss of power, weakness, lowered threshold of fatigue, and pain.  Muscle strength testing revealed that the Veteran had less than normal strength in left shoulder abduction.  There was no muscle atrophy.  The examiner determined that the muscle injury impacted the appellant's ability work, such as resulting in inability to keep up with work requirements due to the muscle injury.  Specifically, the examiner noted that the Veteran had pain, weakness and decreased range of motion of the left shoulder.  Therefore, work requiring left shoulder strength, or work requiring full range of motion at the left shoulder would be difficult for the Veteran.  However, he was able to perform sedentary work and was able to use the left shoulder for desk and chest height activities.  




Analysis

After a review of the evidence, the Board finds that a rating in excess of 20 percent for left shoulder rhomboid muscle strain is not warranted for any portion of the rating period on appeal.  At the outset, the Board notes that the appellant is right- handed so the rhomboid muscle strain affects his non-dominant extremity.  A 20 percent rating is assigned for moderate or moderately severe muscle disability.  Thus, a 30 percent rating is only warranted for a severe muscle disability.  In this regard, although the Veteran's left rhomboid muscle strain has been manifested by swelling, firmness, and tenderness at the superior/posterior aspect of the left shoulder as a result of the injury, there is no evidence of a disability picture manifested by, or analogous to, a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular scarring.  Again, examination expressly found that there was no intermuscular scarring.  As such, a rating higher than 20 percent is not warranted for left shoulder rhomboid muscle strain. 

The Board has also considered the applicability of other potential diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As discussed below, separate ratings have been assigned for the left shoulder scar, left shoulder degenerative joint disease and left nerve damage.  The Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than 20 percent for the appellant's rhomboid muscle disability.  In so finding, the Board has appropriately considered functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, 25 Vet. App. 1 (2011).  In this case, the evidence indicates weakness, and fatigability in the left shoulder.  This functional impairment caused by such factors, however, is considered by ratings assigned under Diagnostic Code 5302.  Accordingly, a rating in excess of 20 percent due to functional loss is not warranted.

In sum, the Board finds that a preponderance of the evidence is against the claim of entitlement to a rating in excess of 20 percent for left rhomboid muscle strain.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Degenerative Joint Disease of Left Acromioclavicular Joint

The Veteran's left acromioclavicular joint disability has been assigned a 10 percent rating under Diagnostic Code 5201, for limitation of motion of the arm.

Under Diagnostic Code 5201, where arm limitation of motion is limited to 25 degrees from the side, a 30 percent evaluation is assigned for the minor side and a 40 percent evaluation is assigned for the major side.  Limitation of motion midway between the side and shoulder level contemplates a 20 percent evaluation for the minor side and a 30 percent evaluation for the major side, and limitation of motion at shoulder level contemplates a 20 percent evaluation for both the major and minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I. Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint. 


Factual Background

The Veteran was afforded a VA examination in November 2007.  He reported pain on abduction and flexion; however, he denied flare-ups.  Range of motion testing revealed flexion to 180 degrees with pain at 165 degrees; abduction to 135 degrees with evidence of pain at 130 degrees; and external and internal rotation to 90 degrees with evidence of pain at 70 degrees.  There was no additional loss of range of motion on repetitive testing.  There was no recurrent shoulder dislocation, loss of a bone or part of a bone, or joint ankylosis.  The examiner noted very mild arthritic changes involving the acromiclavicular joint.  It was noted that the condition had moderate effects on his daily activities.  

The Veteran was also provided a VA examination in December 2014.  He reported flares-ups that occurred when lying on the left shoulder.  He also reported functional loss or functional impairment of the joint which he stated prevented overhead work.  It was noted that the examination was conducted during a period of flare-ups.

Range of motion testing revealed abnormal or outside of normal range of motion for the left shoulder.  Flexion and abduction were to 90 degrees and external and internal rotation was to 80 degrees.  The examiner noted that the abnormal range of motion did not contribute to functional loss.  There was no evidence of pain with weight bearing or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner noted that pain, weakness and lack of endurance significantly limited functional ability with repeated use over a period of time, to include during flare-ups.  There was also no reduction in muscle strength or atrophy.  There was also a rotator cuff condition noted.  There appellant had a positive Hawkins Impingement Test, Empty-can Test, External Rotation/Infraspinatus Strength Test and positive Lift-off Subscapularis Test.  Shoulder instability was noted, but he was negative for a history of mechanical symptoms or recurrent dislocation.  There was no tenderness on palpation of the acromioclavicular joint.  Additionally, the Veteran did not have loss of head, nonunion or fibrous union of the humerus.  There was also no malunion of the humerus with moderate or marked deformity.  

Analysis

After a review of the evidence, the Board finds that a 20 percent rating is warranted for the Veteran's left acromiclavicular disability as of December 5, 2014.  At the outset, the Board notes that the Veteran's dominate hand is his right hand, thus his left shoulder disability is rated under the minor rating criteria.  Turning to the evidence of record, physical findings during the December 2014 VA examination demonstrated flexion to 90 degrees.  The Board finds that such symptomatology is indicative of limitation of motion at shoulder level.  Thus, a 20 percent rating is warranted as of December 5, 2014.  38 C.F.R. § 4.71a, Diagnostic Code 5201

The Board finds that a 20 percent rating is not warranted prior to December 5, 2014 because there is no indication that the left shoulder range of motion was at shoulder level or midway between side and shoulder level to warrant a rating in excess of 10 percent prior to that time.  In this regard, range of motion testing at the time of the November 2007 VA examination revealed flexion to 180 degrees with pain at 165 degrees; abduction to 135 degrees with evidence of pain at 130 degrees; and external and internal rotation to 90 degrees with evidence of pain at 70 degrees.  As such, the evidence of record does not suggest that the Veteran met the criteria for a 20 percent rating prior to December 5, 2014.

Furthermore, a rating in excess of 20 percent is not warranted for any portion of the rating period on appeal.  In this regard, objective evidence does not demonstrate limitation of the left shoulder to 25 degrees from the side.  

In reaching the above findings, the Board has appropriately considered functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Board notes that the most recent examination was taken during a period of flare-ups.  While the evidence indicates pain, weakness and lack of endurance, the evidence does not indicate any additional functional loss due to pain affecting the left shoulder.  As such, a rating in excess of 20 percent is not warranted.

The Board has also considered the applicability of other potential diagnostic codes.  However, the medical evidence of record is against a finding that the Veteran's shoulder disabilities are manifested by fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus; therefore higher ratings under Diagnostic Code 5202 are not warranted. In addition, the evidence of record does not reflect that he has ankylosis of scapulohumeral articulation; therefore, ratings under Diagnostic Code 5200 are not warranted.

In sum, the Board finds that the criteria for a 20 percent rating for a left acromiclavicular disability have been met as of December 5, 2015.

Scar

The Veteran's left shoulder scar has been assigned a 10 percent rating under Diagnostic Code 7804 for, scars, painful or unstable. 

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are painful or unstable on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  A 20 percent rating is warranted if there are three or four scars that are unstable or painful. A note following this Diagnostic Code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.

Factual Background

The Veteran was afforded a VA examination in February 2010.  It was noted that he had a scar located in the left upper extremity, shoulder area, which was caused by a 1974 surgery.  Physical examination revealed that the scar was 0.2 centimeters wide and 6.0 centimeters long and the area of the car was less than 6 square inches (39 square centimeters).  The scar was painful and superficial, but had no signs of skin breakdown, inflammation, edema, keloid formation or other disabling effects.  

The Veteran was afforded an additional VA examination in December 2014.  It was noted that the left shoulder scar was linear, measuring 5.3 centimeters by 1.8 centimeters.  It did not cause any disfigurement to the head, face or neck or result in limitation of function.  The scar was not painful or unstable.  

Analysis

After a review of the evidence, the Board finds that a rating in excess of 10 percent for the Veteran's left shoulder scar is not warranted for any portion of the rating period on appeal.  In this regard, there Veteran does not have three or more painful or unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board also finds that a rating in excess of 10 percent is not warranted under any other diagnostic code for scars, as the Veteran does not have scars of the head, face, or neck, or scars of any area that are deep and nonlinear in an area covering at least 77 sq. cm. or scars that are superficial and nonlinear in an area of 929 sq.cm.

In sum, the Board finds that a preponderance of the evidence is against the claim of entitlement to a rating in excess of 10 percent for left shoulder scar.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Nerve Damage, Left Upper Extremity

The Veteran's left arm nerve damage has been assigned a 10 percent rating under Diagnostic Code 8519 for incomplete paralysis of the long thoracic nerve.

Under Diagnostic Code 8519, complete paralysis of the nerve on the major side, manifested by inability to raise the arm about shoulder level, and the winged scapula deformity, is rated as 30 percent disabling.  Severe incomplete paralysis of the nerve is rated as 20 percent disabling; moderate incomplete paralysis is rated as 10 percent disabling; and mild incomplete paralysis is rated as noncompensable, or 0 percent disabling.  A Note provides that a rating under this diagnostic code is not to be combined with lost motion above the shoulder level.  38 C.F.R. § 4.124a, Diagnostic Code 5819.

Diagnostic Code 8515 provides for a 10 percent schedular disability rating for mild symptoms involving the median nerve of either the major or minor side.  With moderate symptoms involving the median nerve, a 30 percent rating is assignable for the major side, and a 20 percent rating is assignable for the minor side.  With severe symptoms involving the median nerve, a 50 percent rating is assignable for the major side, and a 40 percent rating is assignable for the minor side.  With complete paralysis of the median nerve, a 70 percent rating is assignable for the major side, and a 60 percent rating is assignable for the minor side.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  See 38 C.F.R. § 4.124a.

Factual Background

The Veteran was afforded a VA examination in February 2010, at which time he presented with severe pain in the left shoulder and inability to use the upper arm.  He reported difficulty with elevating and moving the shoulder in any direction, tenderness of the trapezius and experiencing a pulling sensation from the neck to the shoulder.  

Sensory examination showed an area of decreased sensation over the left shoulder around the scar.  The examiner reported that muscle strength could not be tested due to pain.  However, deltoid and bicep muscle strength was mildly decreased and distal muscle strength was normal.  It was further noted that the left biceps and BR reflexes were hypoactive when compared to the right side.

Private treatment records dated in March 2010 to November 2012 reveal that the Veteran presented with pain, tingling and numbness in the arm. Following evaluation, he was diagnosed with carpal tunnel syndrome with bilateral nerve neuropathy.  Strength function was 4/5 to 5/5 for the upper left extremity.  

The Veteran was afforded an additional VA examination in December 2014.  The examiner noted diagnoses of carpal tunnel syndrome and left suprascapular traumatic neuropathy.  Symptoms attributable to the nerve condition were mild constant pain of the left upper extremity, mild intermittent pain of the left upper extremity, moderate left upper extremity paresthesias and mild numbness of the left upper extremity.  The sensory examination was normal in the shoulder area, with decreased sensation in the fingers.  The left radial, ulnar, musculocutaneous, circumflex, long thoracic, upper radicular, middle radicular and lower radicular nerves were normal.  However, the median nerve had incomplete paralysis, which was moderate.

Analysis

After a review of the evidence, the Board finds that the criteria for a 20 percent rating for nerve damage of the left upper extremity has been met as of December 5, 2014.  At the outset, the Board notes that the Veteran's nerve damage has been rated under Diagnostic Code 8519 for moderate incomplete paralysis of the long thoracic nerve.  However, after a review of the evidence of record, the Board finds that the appellant's symptomatology is better reflected under Diagnostic Code 8515 for paralysis of the median nerve.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (finding that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  In this regard, the December 2014 VA examination determined that the long thoracic nerve was normal on examination.  However, the examiner noted moderate incomplete paralysis of the median nerve.  In light of a finding of moderate incomplete paralysis, the Board finds that 20 percent rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  The Board again notes that the appellant's left side is considered non-dominant for evaluation purposes, thus the rating is based on the schedular rating criteria for the minor extremity.  

A rating in excess of 10 percent is not warranted to prior to December 5, 2014, as there is no indication of moderate symptoms to warrant a higher rating.  In so finding, the February 2010 VA examiner reported that the sensory examination demonstrated decreased sensation over the left shoulder around the scar.  Moreover, the examiner reported that the deltoid and bicep strength was mildly decreased.  Such findings are indicative of mild nerve damage.  As such, a rating in excess of 10 percent is not warranted prior to December 5, 2014.

A rating in excess of 20 percent is not warranted at any time during the period on appeal as the evidence does not suggest severe incomplete paralysis of complete paralysis of the median nerve. 

In sum, the Board finds that the criteria for a 20 percent rating for nerve damage; left upper extremity has been met as of December 5, 2015.

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's left shoulder rhomboid muscle disability, acromioclavicular disability, scar and nerve damage, including pain, decreased range of motion, numbness and tingling, are fully contemplated by the schedular rating criteria and this analysis.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.




ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a psychiatric disorder is granted.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to a rating in excess of 20 percent for rhomboid muscle damage, left shoulder area, is denied.

Entitlement to a 20 percent rating for degenerative joint disease, left acromiclavicular joint is granted as of December 5, 2014.

Entitlement to a rating in excess of 10 percent for scar of the left shoulder is denied.

Entitlement to an initial 20 percent rating for nerve damage, left upper extremity, is granted as of December 5, 2014.


REMAND

The Veteran contends that he has a psychiatric disorder that is due to military service.  As previously noted, he was afforded a VA examination in May 2014.  At the time of the examination, it was determined that a psychiatric disorder was not present.  However, a July 2015 private examination report noted a diagnosis of an unspecified depressive disorder.  It was noted that the condition was aggravated by Veteran's service-connected left shoulder disabilities, but the opinion was not supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, a remand is required to obtain an etiological opinion.

The Veteran was afforded a VA examination in May 2014 for his left knee disability.  The examiner noted a diagnosis of degenerative joint disease of the left knee and determined that the disorder was not related to the appellant's period of military service.  In support of his finding, the examiner noted that the Veteran was not seen until 2009, 32 years after military service, at which time his knee was noted as normal.  A review of service treatment records demonstrates that the Veteran was treated for a left knee injury during service in January 1971.  It does not appear that the VA examiner considered the in-service left knee injury.  As such, remand as necessary to obtain an additional VA examination and opinion.

Lastly, entitlement to a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

During the February 2010 VA examinations, the Veteran reported that he was unemployed due to his left shoulder disabilities.  Thus, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  As such, the Veteran's claim of entitlement to a TDIU should be adjudicated on remand

Accordingly, the case is REMANDED for the following action:

1.  Provide all required notice in response to the TDIU claim, to include providing and requesting the Veteran to complete and return the appropriate form to claim entitlement to a TDIU.

2.  Schedule the Veteran for a VA examination to determine the etiology of his psychiatric disorder.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should identify all current psychiatric disorders found on examination, including depressive disorder.

For each diagnosed psychiatric disorder, the examiner is to provide the following opinion:

a.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder is caused by the Veteran's service-connected left shoulder rhomboid muscle damage, scar, nerve damage and/or acromioclavicular joint disability?

b.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder is aggravated by the Veteran's service-connected left shoulder rhomboid muscle damage, scar, nerve damage and/or acromioclavicular joint disability?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

c.  Is it as least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to such service?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner must discuss the July 2015 private examination report and the accompanying articles.

The examiner must also discuss the lay evidence or discussing symptoms associated with the Veteran's psychiatric disorder.

3.  Schedule the Veteran for a VA examination to determine the etiology of his left knee disability.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.  

Following examination, the examiner is to provide an option as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's left knee disability had its onset during military service or is otherwise etiologically related to such service.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner must discuss the in-service left knee injury and what, if any, relationship it has to any current left knee disability.

4.  Undertake any other development deemed necessary.

5.  If the benefits on appeal remain denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


